third party communication none date of communication not applicable cca_2013061009503801 id uilc number release date from sent monday date am to cc bcc subject re quick tefra question some states call a paid manager a partner but such a person is not a partner for federal tax purposes unless they have a capital or profits interest under the supreme court standard in the culbertson and tower cases a k-1 amount of zero may not be determinative since profits include future profits and the person may have an interest in capital appreciation but if the listed general_partner is in fact a partner under this standard and is the only general_partner it would be the tmp under the default rule_of sec_6231
